UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                               No. 97-6167



BART DANIEL MILLIRONS,

                                              Plaintiff - Appellant,

          versus


FRANK DREW; D. D. NOHA; J. P. MCINTIRE; J.
OCHS,

                                             Defendants - Appellees,
          and


NURSE LEBO,

                                                           Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-94-1212)


Submitted:    March 17, 1998                 Decided:   April 3, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Bart Daniel Millirons, Appellant Pro Se. Charles Everett Malone,
CLARK & STANT, P.C., Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

      Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Millirons v. Drew, No. CA-94-1212 (E.D. Va. Jan. 2, 1997)
We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                    2